United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0101
Issued: August 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2017 appellant, through counsel, filed a timely appeal from a July 14, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a consequential
emotional condition caused by an accepted March 1, 1990 employment injury; (2) whether OWCP
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

met its burden of proof to terminate appellant’s wage-loss compensation and medical benefits
effective May 2, 2016; and (3) whether appellant met his burden of proof to establish continuing
employment-related disability after May 2, 2016.
On appeal counsel asserts that the opinion of Dr. Alexander N. Doman, a Board-certified
orthopedic surgeon and OWCP referral physician, was not sufﬁciently reasoned to support a
termination of beneﬁts. He continued that the recent opinion of Dr. John F. Keating, a Boardcertified orthopedic surgeon, who previously provided an impartial evaluation, superseded that of
Dr. Doman. Counsel further asserted that the statement of accepted facts was deficient, noting
additional diagnoses had been made which were not properly considered.
FACTUAL HISTORY
On March 12, 1990 a notice of traumatic injury (Form CA-1) was filed alleging that on
March 1, 1990 appellant, then a 42-year-old machinist, fell from the top of a six-foot ladder while
installing an air conditioning compressor at work. He was transported to a hospital by ambulance
where he was admitted for 10 days. Dr. Philip G. Wiltz, Jr., an orthopedic surgeon, noted on a
March 10, 1990 discharge summary that on initial physical examination appellant reported hitting
his left shoulder and right hip and that he denied any head, abdominal, or chest trauma. Discharge
diagnoses were fracture of glenoid of the left shoulder, fracture of the right acetabulum, and
cervical and lumbosacral strains. Those conditions and a herniated disc at L5-S1 were accepted
by OWCP. Appellant received continuation of pay from March 2 through April 15, 1990. OWCP
paid compensation benefits on the daily rolls effective April 16, 1990 and placed him on the
periodic compensation rolls in June 1990.
Dr. Wiltz continued to treat appellant. In treatment notes dated December 27, 1990 and
January 10, 1991, he indicated that appellant was on active duty with the army reserve.
In January 1991, OWCP referred appellant to Kenneth Hodges for vocational
rehabilitation. Mr. Hodges referred appellant to Gary E. Dudley, Ph.D., a clinical psychologist,
for a psychological assessment. In an April 22, 1992 report, Dr. Dudley reported results of
psychological tests, noting that appellant had an intelligence quotient (IQ) score of 84. He advised
that appellant had a considerable depressive reaction to his employment injury. Dr. Dudley
diagnosed adjustment disorder with depression, and rule-out organic brain syndrome, not
otherwise specified.3
Appellant was terminated by the employing establishment effective May 15, 1992, for the
physical inability to perform his work duties. His rehabilitation file was closed in October 1992
due to overall poor rehabilitation prognosis.
On October 12, 2001 appellant had a cardiac pacemaker implanted. Dr. Wiltz continued
to treat appellant on a regular basis. Records from the Department of Veterans Affairs (VA) in
2008 and 2009 indicated that appellant was 70 percent disabled and was receiving monthly VA
3

It is unclear from this record if psychotherapy was authorized. There are no records of any psychotherapy. As
noted, infra, a psychiatrist reported treating appellant since 1990 for major depression, and appellant reported having
therapy at a veterans facility.

2

benefits for diagnoses of lumbosacral or cervical strain, hypertensive heart disease, hypertensive
vascular disease, hearing loss, and tinnitus.
In August 2010, OWCP referred appellant to Dr. Alexander N. Doman, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a September 21, 2010 report, Dr. Doman
noted his review of the record and appellant’s complaint of lower back pain. He described physical
examination findings and noted that x-ray of the right shoulder was normal, and that x-rays of the
cervical and lumbar spine showed degenerative disc disease. Electrodiagnostic testing of the left
lower extremity was within normal limits. Dr. Doman diagnosed degenerative disc disease of the
lumbar spine and opined that appellant’s accepted conditions had resolved. He advised that
appellant could return to work eight hours daily, noting that he was restricted to light duty for
nonwork-related reasons.
OWCP determined that a conflict in medical evidence had been created between Dr. Wiltz
and Dr. Doman and referred appellant to Dr. John G. Keating, a Board-certified orthopedic
surgeon, for an impartial medical evaluation. In reports dated June 8 and July 13, 2011,
Dr. Keating noted his review of the record and appellant’s complaints of neck, shoulder, and low
back pain, and cardiac problems with pacemaker insertion. He described physical examination
findings and opined that appellant’s accepted work injuries had not resolved and that he was
currently totally disabled.
On January 23, 2012 Dr. Christopher R. Edwards, Board-certified in orthopedic surgery
and an associate of Dr. Wiltz, noted seeing appellant for medication refills. He reported that
appellant also received medications from the VA. Dr. Edwards advised that, with regard to
appellant’s workers’ compensation case, he had long been at maximum medical improvement, and
that there was nothing further recommended. He advised that appellant see his personal physician
for medications.
In January 2013, OWCP referred appellant to Dr. Raju Vanapalli, a Board-certified
orthopedist, for a second opinion evaluation. In an April 28, 2013 report, Dr. Vanapalli noted his
review of the record and appellant’s complaint of chronic low back pain. He described physical
examination findings and advised that the displacement of lumbar disc at L5-S1 and chronic low
back pain had not resolved. Dr. Vanapalli advised that appellant could work light duty for eight
hours daily with permanent restrictions of two hours bending and stooping, a 20-pound weight
restriction, and three breaks daily. In a supplemental report dated June 17, 2013, Dr. Vanapalli
reiterated that appellant was capable of eight hours of light duty daily. He indicated that appellant
had no objective neurological deficits, intact sensation in all dermatomes, and upper and lower
extremity strength of 5/5.
By letter dated May 29, 2013, OWCP asked Dr. Edwards for an updated medical report.
On July 8, 2013 Dr. Edwards responded that Dr. Wiltz had retired, and that appellant had come in
on occasion for medication refills. He noted that appellant had been referred to his primary care
physician who was treating him. Dr. Edwards again advised that there was really nothing that he
needed to do in terms of intervention or treatment. He suggested getting information from
appellant’s other physicians.

3

In August 2013, OWCP referred appellant to Feryal Jubran, for vocational rehabilitation.
Ms. Jubran referred appellant to Douglas R. Slavin, Ph.D., a clinical psychologist, for a
psychological assessment. In a September 26, 2013 report, Dr. Slavin noted that appellant
reported seeing a psychiatrist weekly at his local VA hospital and attended a post-traumatic stress
disorder (PTSD) group there two times weekly. Appellant reported flashbacks, sleep problems,
nightmares, lack of concentration, and memory loss, in addition to back and neck pains. Dr. Slavin
noted the results of psychological evaluations and indicated that appellant was agitated and
frequently became overwhelmed throughout the evaluation. He noted that appellant’s IQ score in
1992 was 84 and had substantially deteriorated to 57. Dr. Slavin opined that appellant’s overall
pattern of scores was consistent with increasing cognitive and intellectual deterioration which was
probably not only the result of a closed head injury, but the increasing anxiety and depression
caused by his difficulty in recall and poor memory functioning. He found no evidence of
malingering and diagnosed major neurocognitive disorder due to traumatic brain injury with
behavioral disturbance and intellectual deficiency/disability. Dr. Slavin concluded that appellant’s
capacity for retraining or reemployment was poor, indicating that it was highly likely that he would
continue to have increasing dementia.
By letter dated October 10, 2013, OWCP informed appellant that his claim would not be
expanded to include depression due to the March 1, 1990 employment injury.
In a supplemental report dated November 11, 2013, Dr. Slavin provided reasons for his
opinion that appellant could not be rehabilitated or retrained. He indicated that appellant’s overall
performance was exacerbated by severe post-traumatic symptoms related to his military service
and reiterated his diagnoses. On December 12, 2013 Dr. Slavin indicated that, based on the
information in the medical records, from the time of appellant’s employment injury, he could not
attribute appellant’s mental status on September 26, 2013, when he examined appellant, to a head
injury. He reiterated that he found no evidence of malingering during his evaluation.
On March 7, 2014 Dr. Belinda A. Brown Saddler, Board-certified in family medicine,
indicated that she had been treating appellant since 2012 for chronic back pain which she opined
continued to be present and disabling.
In reports dated February 27 and March 20, 2014, Dr. E. Clifford Beal, a Board-certified
psychiatrist, noted that appellant had been referred to him in 1990 and had been followed since
with weekly psychotherapy group sessions and individual therapy and medication. He diagnosed
major depression which had persisted since 1990. Dr. Beal indicated that appellant had significant
symptoms including depressed mood with occasional crying spells, flashbacks, impaired
judgment, insomnia, inability to care for home/family, panic attacks, and anxiety. He opined that
appellant was also severely impacted by physical pain and numbness in his back, neck, and legs
which also affected his ability to work.4
Appellant’s vocational rehabilitation was placed in interrupt status in June 2014. OWCP
then referred appellant to Dr. Brian Teliho, a Board-certified psychiatrist, for a second opinion
evaluation.
4

Appellant also submitted medical evidence regarding his cardiac condition.

4

In a July 14, 2014 report, Dr. Teliho described appellant’s history of injury and noted that,
in additional to orthopedic injuries, appellant reported increasing problems with depression and
confusion following the fall, and that he received psychiatric treatment from Dr. Beal and at the
VA where he attended PTSD group therapy. He noted that appellant walked with a cane and
became agitated at times. Dr. Teliho described mental status examination findings of depressed
mood and impaired cognition. He noted diagnoses of neurocognitive disorder due to traumatic
brain injury with behavioral disturbance and major depressive disorder, chronic. Dr. Teliho noted
that he had reviewed Dr. Slavin’s report and advised that appellant had decreased capacity to
function intellectually overall and could not work in any capacity due to neurocognitive deficit
and ongoing depression. He concluded that appellant was not a candidate for vocational
rehabilitation. In a supplemental report dated November 19, 2014, Dr. Teliho indicated that his
conclusions were based on his clinical interview and the psychological evaluation performed by
Dr. Slavin. He related that he had not diagnosed traumatic brain injury.
Appellant’s vocational rehabilitation services were closed in December 2014.
In January 2016, OWCP again referred appellant to Dr. Doman for a second opinion
evaluation.5 In a February 16, 2016 report, Dr. Doman noted his review of the statement of
accepted facts (SOAF) and medical record. He described the employment injury and appellant’s
complaint of back pain. Physical examination findings included excellent bilateral shoulder range
of motion with no shoulder instability, and excellent rotator cuff strength bilaterally. Hip range of
motion was excellent bilaterally. Straight leg raising test was negative, and deep tendon reflexes
were normal in upper and lower extremities. Dr. Doman indicated that appellant had clear signs
of intentional symptom magnification with complaints of significant back pain with simple
attempts to flex both knees while in the prone position on a nonphysiologic basis, intentional
cogwheeling, and give-way weakness when left lower extremity strength was tested. Grip strength
was normal. Dr. Doman noted cervical spine x-ray findings of age-related disc space narrowing
at C6-7. X-rays of the right shoulder showed no evidence of glenoid fracture or degenerative
changes, and lumbar spine x-rays showed mild age-related disc space narrowing at L5-S1. Pelvis
x-ray was normal. Dr. Doman opined that there were no ongoing residuals of the accepted
conditions which had long-ago resolved. He indicated that any work-related disability had ceased
by March 1, 1992, that appellant had no physical limitations due to the employment injury, and
that he could work an eight-hour day with no restrictions.
On March 3, 2016 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits. It found that the weight of the medical evidence rested with the opinion of
Dr. Doman who advised that appellant had no residuals of the accepted conditions, and informed
him that his case would be held open for 30 days to submit additional evidence.
In correspondence received by OWCP on April 6, 2016, appellant disagreed with the
proposed termination. He also forwarded correspondence from the Social Security Administration

5

Appellant had submitted no medical evidence since April 4, 2014. The last medical evidence of record was
Dr. Teliho’s July and November 2014 reports. The SOAF provided Dr. Doman included a description of the
employment injury, the accepted conditions, and a notation that appellant claimed he suffered from a traumatic brain
injury, but had submitted no medical evidence to support this diagnosis.

5

(SSA) dated April 5, 2016 indicating that he was receiving disability benefits due to mood
disorders.6
In treatment notes dated March 11, 2015 to March 22, 2016, Dr. Saddler noted treating
appellant for mental health problems including depression, back pain, diabetes, hypertension, and
hyperlipidemia. She indicated that appellant had intermittent episodes of moderate aching and
cramping back pain that radiated into the left thigh. Dr. Saddler noted that appellant’s primary
symptoms included dysphoric mood precipitated by emotional stress, and that he continued to be
depressed.
Dr. Keating noted seeing appellant on March 21, 2016. He described a chief complaint of
left-sided lower back pain and reported that he had previously examined appellant in July 2011.
Dr. Keating indicated that he had retained that evaluation along with four inches of records that
went into making that evaluation. He related that appellant now reported that he had been released
to full duty work. Dr. Keating indicated that he had found appellant permanently disabled in 2011.
He noted appellant’s past medical history and described a review of systems. Dr. Keating related
that he had asked appellant to forward his most recent evaluation, after which he would comment
in detail.
In correspondence dated March 31, 2016, Dr. Jean Chin, a Board-certified family
physician and associate of Dr. Saddler, advised that appellant had suffered from depression for
many years that stemmed from his inability to work due to his employment injury. She noted that
he had been under Dr. Beal’s care and requested that OWCP accept that appellant’s depression
was work related and keep his case open until his depression was in remission.
By decision dated April 27, 2016, OWCP finalized the termination of wage-loss
compensation and medical benefits, effective May 2, 2016. It reviewed the evidence submitted by
appellant, noting that it could find no evidence that Dr. Keating had previously examined
appellant. OWCP found the weight of the evidence rested with the opinion of Dr. Doman who
opined that appellant’s work-related conditions had ceased with no residuals.
In a request postmarked August 17, 2016, appellant requested a hearing with OWCP’s
Branch of Hearings and Review. By decision dated August 25, 2016, a representative of OWCP’s
Branch of Hearings and Review denied the request. He found that it was untimely filed as the
request was not made within 30 days of its April 27, 2016 decision. OWCP’s hearing
representative further found that the issue could be addressed by requesting reconsideration with
its district office or by filing an appeal with the Board.
On April 25, 2017 appellant, through counsel, requested reconsideration.7 Counsel noted
that, contrary to OWCP’s assertion in its April 27, 2016 decision, Dr. Keating had examined
appellant in 2011 when he found appellant to be permanently totally disabled. He further asserted
that the SOAF provided Dr. Doman was deficient because it did not include a list of treating
6

Appellant also submitted physical therapy treatment notes and brief clinic notes from Dr. Wiltz dated July to
December 1992.
7

On July 26, 2016 appellant authorized Paul H. Felser, Esq., to represent him.

6

physicians and did not include appellant’s job requirements, as required by OWCP procedures.
Counsel argued that Dr. Doman’s report was not well rationalized because he did not refer to the
treating physicians and his opinion was conclusory. He also asserted that appellant’s emotional
condition was due to the March 1, 1990 employment injury and that his medications rendered him
medically unable to work. Counsel concluded that appellant was not capable of any work at
present and that, at the very least, further development of the medical evidence was needed.
The record also includes a June 27, 2016 report in which Dr. Keating indicated that
appellant was there to discuss his disability situation. Dr. Keating opined, within a degree of
medical certainty, that appellant was permanently disabled. He related that he had again reviewed
the medical evidence forwarded previously and reiterated that appellant remained totally disabled.
By decision dated July 14, 2017, OWCP reviewed the merits of appellant’s claim. It
admitted that it had overlooked Dr. Keating’s 2011 report in its April 27, 2016 decision, but noted
that his current opinion reiterating his prior conclusion was based on an evaluation that was five
years old and was insufficient to override the most recent medical determination that appellant’s
work injuries had resolved. OWCP noted that Dr. Keating did not base his current opinion on a
recent physical or diagnostic evaluation. It also found that appellant had not established a
consequential emotional condition.
LEGAL PRECEDENT -- ISSUE 1
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary injury,
the rules that come into play are essentially based upon the concepts of direct and natural results
and of claimant’s own conduct as an independent intervening cause. The basic rule is that a
subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.8
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.10 Neither the mere fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or aggravated
by employment factors or incidents is sufficient to establish causal relationship.11

8

Lex K. Larson, The Law of Workers’ Compensation § 3.05 (2014); see Charles W. Downey, 54 ECAB 421 (2003).

9

Charles W. Downey, id.

10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish that depression or any other emotional
condition was a consequence of the March 1, 1990 employment injury.
The medical evidence most contemporaneous with the March 1, 1990 employment injury
when appellant fell from a ladder is the hospital discharge summary from Dr. Wiltz dated
March 10, 1990. In that report, Dr. Wiltz recorded that appellant reported hitting his left shoulder
and right hip and that he denied any head, abdominal, or chest trauma. Discharge diagnoses were
fracture of glenoid of the left shoulder, fracture of the right acetabulum, and cervical and
lumbosacral strains. Dr. Wiltz, who treated appellant for many years, did not diagnose an
emotional condition.
Dr. Dudley noted in April 1992, two years after the employment injury, that appellant had
a considerable depressive reaction to his employment injury and diagnosed adjustment disorder
with depression, and rule-out organic brain syndrome, not otherwise specified. The Board has
long held that contemporaneous evidence is entitled to greater probative value than later
evidence.12 Dr. Dudley’s opinion contains no explanation as to how a fall that occurred two years
prior caused continuing depression and is thus insufficient to establish an employment-related
emotional condition. A medical report is of limited probative value on a given medical question
if it is unsupported by medical rationale.13
Dr. Beal advised in 2014 that appellant had been referred to him in 1990 and had been
followed since that time with weekly psychotherapy group sessions and individual therapy and
medication. He diagnosed major depression which had persisted since 1990. There is no
indication in the record regarding who referred appellant to Dr. Beal in 1990. The record contains
no treatment notes from Dr. Beal or any other psychotherapy treatment notes at all. A physician’s
opinion on causal relationship between a claimant’s disability and an employment injury is not
dispositive simply because it is rendered by a physician. To be of probative value, the physician
must provide rationale for the opinion reached. Where no such rationale is present, the medical
opinion is of diminished probative value.14 Dr. Beal merely indicated that appellant had been
treated since 1990 and did not specifically refer to the March 1, 1990 employment injury as the
etiology or provide an explanation regarding the cause of the diagnosed depression. His opinion
is, therefore, insufficient to establish a consequential emotional condition.15
Likewise Dr. Chin’s March 2016 opinion that appellant had suffered from depression for
many years that stemmed from his inability to work due to his employment injury is of insufficient
probative value. While she noted that he had been under Dr. Beal’s care and requested that OWCP
accept that appellant’s depression was work related and keep his case open until his depression
was in remission, there is no indication that Dr. Chin was treating appellant for either his
12

S.S., 59 ECAB 315 (2008).

13

T.F., 58 ECAB 128 (2006).

14

Thaddeus J. Spevack, 53 ECAB 474 (2002).

15

Charles W. Downey, supra note 8.

8

orthopedic or claimed emotional conditions. A mere conclusion without the necessary rationale
explaining how and why the physician believes that appellant’s work activities could result in the
diagnosed condition is insufficient to meet his burden of proof.16
Dr. Saddler merely noted treating appellant for depression. Likewise Dr. Teliho noted
appellant’s diagnosis of eurocognitive disorder with behavioral disturbance and major depressive
disorder, however, he offered no opinion causally relating appellant’s diagnoses to his employment
injury. Lacking an opinion regarding causal relationship, his report is of no probative value.17
Similarly, Dr. Slavin diagnosed dementia, anxiety, and depression, as well as a closed head injury,
but he did not causally relate the diagnosed conditions to appellant’s accepted employment injury.
Without an opinion regarding causal relationship his report is of no probative value.18
While appellant submitted evidence indicating that he was receiving SSA disability
benefits for mood disorders, the determination of an employee’s rights or remedies under other
statutory authority does not establish entitlement to benefits under FECA. Under FECA, to
establish disability, an employee’s injury must be shown to be causally related to an accepted
injury or accepted factors of his or her federal employment. For this reason, the determinations of
other administrative agencies or courts, while instructive, are not determinative with regard to
disability arising under FECA.19
Lastly, the record indicates that appellant was on active duty with the army reserves in
1990, was receiving weekly treatment at the VA by a psychiatrist, and was attending a PTSD group
there two times weekly in 2013. The record before the Board contains no VA records other than
to indicate that appellant received a VA disability benefit of 70 percent in 2009.
For conditions not accepted by OWCP as being employment related, it is appellant’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove any such relationship.20 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.21 Appellant
submitted insufficient medical evidence to establish a consequential relationship between his
diagnosed depression and/or any other diagnosed emotional condition, such as a traumatic brain
injury, and the accepted March 1, 1990 employment injury.22

16

See Beverly A. Spencer, 55 ECAB 501 (2004).

17

J.G., Docket No. 15-1468 (issued October 7, 2015).

18

Id.

19

See J.F., 59 ECAB 331 (2008).

20

G.A., Docket No. 09-2153 (issued June 10, 2010).

21

C.B., Docket No. 08-1583 (issued December 9, 2008).

22

See Debra L. Dillworth, 57 ECAB 516 (2006).

9

LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.23
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.24
ANALYSIS -- ISSUE 2
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective May 2, 2016.
The accepted conditions are fracture of glenoid of the left shoulder, fracture of the right
acetabulum, cervical and lumbosacral strains, and herniated disc at L5-S1. OWCP properly found
that the weight of the medical evidence rested with the opinion of Dr. Doman who performed a
second opinion evaluation for OWCP on February 16, 2016.
At the time OWCP referred appellant to Dr. Doman in January 2016, the most recent
medical evidence of record regarding the accepted condition was a report by Dr. Saddler dated
March 7, 2014 in which she indicated that she had been treating appellant since 2012 for chronic
back pain which was disabling.
In his comprehensive February 16, 2016 report, Dr. Doman noted his review of the SOAF
and medical record. He described the March 1, 1990 employment injury, appellant’s complaint of
back pain, and his physical examination findings which included excellent shoulder and hip range
of motion, no shoulder instability, and a negative straight leg raising test. Dr. Doman indicated
that appellant had clear signs of intentional symptom magnification with complaints of significant
back pain with simple attempts to flex both knees while in the prone position on a nonphysiologic
basis, intentional cogwheeling, and give way weakness when left lower extremity strength was
tested. He reviewed x-rays noting no evidence of glenoid fracture or degenerative changes in the
right shoulder, and mild age-related disc space narrowing at L5-S1 on lumbar spine x-ray.
Dr. Doman opined that there were no ongoing residuals of the accepted conditions which had longsince resolved and that any work-related disability had ceased by March 1, 1992. He concluded
that he had no physical limitations due to the March 1, 1990 employment injury and could work
an eight-hour day.
In response to OWCP’s March 3, 2016 proposal to terminate appellant’s wage-loss
compensation and medical benefits, appellant submitted treatment notes dated March 11, 2015 to
March 22, 2016 in which Dr. Saddler noted treating appellant for mental health problems, back
pain, diabetes, hypertension, and hyperlipidemia. While she indicated that appellant continued to
be depressed, as found above, appellant did not establish an employment-related emotional

23

Jaja K. Asaramo, 55 ECAB 200 (2004).

24

Id.

10

condition. Dr. Saddler did not indicate that appellant was totally disabled due to the accepted
conditions.
Dr. Keating noted seeing appellant on March 21, 2016 and described a chief complaint of
left-sided lower back pain and reported that he had previously examined appellant in July 2011
when he was permanently disabled. He indicated that he would review appellant’s previous
records and, following receipt of his most recent evaluation, would comment in detail regarding
appellant’s condition. Generally, findings on examination are needed to justify a physician’s
opinion that an employee is disabled from work.25 Dr. Keating provided no examination findings
in his March 21, 2016 report.
As to counsel’s assertion regarding the SOAF, the Board finds that the SOAF dated
January 14, 2016, forwarded to Dr. Doman, comports with OWCP procedures. Section 2.809.5 of
OWCP procedures26 provides that the essential elements of a SOAF are date of injury, date of
birth, the claimant’s job when injured, his employing establishment, and a history of injury. A
review of the January 14, 2016 SOAF includes these elements.
The Board finds Dr. Doman’s opinion to be probative evidence and reliable and sufficient
to justify OWCP’s termination of wage-loss compensation and medical benefits for the accepted
conditions of fracture of glenoid of the left shoulder, fracture of the right acetabulum, cervical and
lumbosacral strains, and herniated disc at L5-S1. There is no contemporaneous medical evidence
of equal weight supporting appellant’s claim for continuing disability compensation and medical
benefits.27
LEGAL PRECEDENT -- ISSUE 3
As OWCP met its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits on May 2, 2016, the burden shifted to him to establish that he had continuing
disability causally related to the accepted conditions.28 Causal relationship is a medical issue. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.29

25

C.G., Docket No. 17-0189 (issued April 4, 2017).

26
Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.5
(September 2007).
27

See K.E., Docket No. 17-1216 (issued February 22, 2018).

28

See Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

29

Supra note 10.

11

ANALYSIS -- ISSUE 3
The Board finds that appellant submitted insufficient medical evidence following the
May 2, 2016 termination to establish that he continued to be disabled due to the accepted
conditions.
The only medical evidence submitted after the termination is Dr. Keating’s June 16, 2016
report. In that report he merely indicated that appellant was there to discuss his disability situation.
Dr. Keating opined that appellant was permanently disabled, and related that he had again
reviewed the medical evidence forwarded previously and reiterated that appellant remained totally
disabled. He, however, yet again provided no examination findings or any medical rationale to
support his conclusion.30 Thus, contrary to counsel’s assertion on appeal, Dr. Keating’s opinion
is insufficient to supersede Dr. Doman’s report that included comprehensive examination findings.
As there is no medical evidence of record of sufficient rationale to establish that appellant
continued to be disabled after May 2, 2016 due to the accepted March 1, 1990 employment injury,
he did not meet his burden of proof to establish that he continued to be entitled to wage-loss
compensation and medical benefits after that date.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a consequential emotional condition caused
by a March 1, 1990 employment injury, that OWCP properly terminated his wage-loss
compensation and medical benefits on May 2, 2016, and that appellant did not establish that he
continued to be disabled after May 2, 2016 causally related to the March 1, 1990 employment
injury.

30

C.G., supra note 25.

12

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

